Title: To Thomas Jefferson from Richard Henry Lee, 21 July 1776
From: Lee, Richard Henry
To: Jefferson, Thomas


                    
                        Dear Sir
                        Chantilly 21st. July 1776
                    
                    I thank you much for your favor and its inclosures by this post, and I wish sincerely, as well for the honor of Congress, as for that of the States, that the Manuscript had not been mangled as it is. It is wonderful, and passing pitiful, that the rage of change should be so unhappily applied. However the Thing is in its nature so good, that no Cookery can spoil the Dish for the palates of Freemen.
                    I congratulate you on the great success in South Carolina and we have no reason to be sorry for the disgrace of our African Hero at Qwins [Gwynn’s] Island. He is now disturbing us in Potomac having attached himself to St. Georges Island on the North side. But it seems the brave spirit of the Marylanders will not Permit these folks to remain long where they now are. Our friend Mr. Wythe proposes to me by letter that I meet him at Hooes ferry the 3d. of September and I have agreed to do so, unless some pressing call takes me to Congress sooner. Can you have patience so long?
                    It will always make me happy to hear from you because I am very sincerely your affectionate friend,
                    
                        Richard Henry Lee
                    
                    
                        P.S. I will thank you for Dr. Prices pamphlet by next post. How do you like our Government?
                    
                